Citation Nr: 1542560	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to an initial compensable disability rating for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1977 to July 1980 and December 1980 to April 1984.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from November 2012 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in in Sioux Falls, South Dakota. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran's DD Form 214 for his December 1980 to April 1984 period of service shows that he received a bad conduct discharge as a result of a court martial.  The RO has not considered this issue or made an administrative decision finding as to whether or not the Veteran's character of discharge is dishonorable for VA purposes.  This must be accomplished on remand.  In addition, the Veteran's complete service personnel records should be obtained.

Further, the Veteran's service treatment records do not appear to be complete.  In particular, there is no copy of his separation examination from his first period of active duty that ended in July 1980.  Therefore, a request should be made to obtain his complete service treatment records.    

Other records must also be obtained on remand, as follows:  (1) during a VA examination the Veteran stated that he applied for benefits from the Social Security Administration (SSA) in the 1990s; (2) references within the treatment records suggest that the Veteran had a right knee injury in approximately 1996 or 1997 and/or in 1993 when he jumped over a fence; (3) a VA Form 21-4142 dated in July 2012 suggests that the Veteran may have received treatment at the VA treatment facility in Omaha, Nebraska; (4) a VA treatment record dated October 6, 2011 indicates that the Veteran was in prison from 1984 to 1992; and (5) a March 2012 release form completed by the Veteran indicates that he was treated at the Rapid City Indian Health System as early as 1992; however, the earliest records from this facility currently associated with the claims folder are date in January 2000.

Further, in a statement received in November 2014 the Veteran stated that his left ear hearing loss had gotten worse since his last VA audiogram in 2011.  He made a similar statement in June 2015.  Accordingly, he should be scheduled for a current VA audiological examination on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's service treatment records from both periods of service, to include a copy of his separation examination from his first period of service that ended in July 1980.

2.  Make arrangements to obtain a complete copy of the Veteran's service personnel records from both periods of service.

3.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Black Hills VA Healthcare System, dated from October 2013 forward.

4.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Omaha, Nebraska, VA treatment facility.

5.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).   If these records are not available, a negative reply is required.   

6.  Make arrangements to obtain the Veteran's complete medical records from his period of incarceration in prison from approximately 1984 to 1992.

7.  Ask the Veteran to identify the medical care provider(s) that treated him for his knee injuries in approximately 1993 and 1996/1997.  Make arrangements to obtain his treatment records from all medical care providers that he adequately identifies.  

8.  Make arrangements to obtain the Veteran's complete treatment records from the Rapid City Indian Health System, dated from January 1992 to January 2000.

9.  After the above treatment records have been obtained to the extent possible, schedule the Veteran for a VA audiological examination to determine the severity of his left ear hearing loss.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.


10.  Make an administrative finding as to whether or not the Veteran's character of discharge for his period of service from December 1980 to April 1984 is dishonorable for VA purposes.

11.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


